                                                                                                Case 2:16-cv-00656-RFB-DJA Document 72 Filed 06/11/20 Page 1 of 3



                                                                                            1   DIANA S. EBRON, ESQ.
                                                                                                Nevada Bar No. 10580
                                                                                            2   E-Mail: diana@kgelegal.com
                                                                                                JACQUELINE A. GILBERT, ESQ.
                                                                                            3   Nevada Bar No. 10593
                                                                                                E-Mail: jackie@kgelegal.com
                                                                                            4   KAREN L. HANKS, ESQ.
                                                                                                Nevada Bar No. 9578
                                                                                            5   E-Mail: karen@kgelegal.com
                                                                                                KIM GILBERT EBRON
                                                                                            6   7625 Dean Martin Drive, Suite 110
                                                                                                Las Vegas, Nevada 89139-5974
                                                                                            7   Telephone: (702) 485-3300
                                                                                                Facsimile: (702) 485-3301
                                                                                            8   Attorney for SFR Investments Pool 1, LLC
                                                                                            9                              UNITED STATES DISTRICT COURT
                                                                                           10                                       DISTRICT OF NEVADA
                                                                                           11   BANK OF AMERICA, N.A.,                           Case No.: 2:16-cv-00656-RFB-DJA
                                                                                           12                         Plaintiff,                 NOTICE OF SETTLEMENT AND
                   7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                 STIPULATION AND ORDER TO
KIMGILBERT EBRON




                                                                                           13   vs.                                              EXTEND STAY OF LITIGATION
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                           14   MADEIRA CANYON HOMEOWNERS’
                                                                                                ASSOCIATION; NEVADA ASSOCIATION
                                                                                           15   SERVICES, INC.; and SFR INVESTMENTS
                                                                                                POOL 1, LLC,
                                                                                           16
                                                                                                                      Defendants.
                                                                                           17
                                                                                                SFR INVESTMENTS POOL 1, LLC, a
                                                                                           18   Nevada limited liability company,
                                                                                           19          Counterclaimant/Cross-Claimant,
                                                                                           20   vs.
                                                                                           21   BANK OF AMERICA, N.A.; and NEIL R.
                                                                                                KING, an individual,
                                                                                           22
                                                                                                       Counter-Defendant/Cross-Defendant.
                                                                                           23

                                                                                           24
                                                                                                       PLEASE TAKE NOTICE that Bank of America, N.A. (“BANA”) and SFR Investments
                                                                                           25
                                                                                                Pool 1, LLC (“SFR”) have reached a global settlement in principal on multiple properties,
                                                                                           26
                                                                                                including the Property at issue in this case. The settlement will resolve all claims between BANA
                                                                                           27
                                                                                                and SFR.
                                                                                           28

                                                                                                                                              -1-
                                                                                                Case 2:16-cv-00656-RFB-DJA Document 72 Filed 06/11/20 Page 2 of 3



                                                                                            1             BANA and SFR have agreed to stay the litigation for ninety (90) days to allow additional

                                                                                            2   time to finalize settlement. This will also provide an opportunity for BANA to discuss the

                                                                                            3   potential for settlement as to its claims against Madeira Canyon Homeowners Association (the

                                                                                            4   “Association”).

                                                                                            5             Accordingly, BANA, SFR and the Association (collectively the “Parties”) are submitting

                                                                                            6   the instant Stipulation and Order seeking to extend the already existing stay of litigation in this

                                                                                            7   matter.

                                                                                            8             Pursuant to a Minute Order in Chambers issued on October 17, 2019, this case was

                                                                                            9   administratively stayed pending the result of the Nevada Supreme Court’s order of en banc

                                                                                           10   reconsideration in the case Bank of America, N.A. v. Thomas Jessup, LLC Series VII. [ECF No.

                                                                                           11   63.] The Minute Order set a deadline of 30 days after the stay was lifted for refiling dispositive

                                                                                           12   motions. [ECF No. 63.] The Nevada Supreme Court issued its Order of en banc reconsideration
                   7625 DEAN MARTIN DRIVE, SUITE 110
KIMGILBERT EBRON




                                                                                           13   on May 7, 2020. Bank of America, N.A. v. Thomas Jessup, LLC Series VII, 462 P.3d 255 (Nev.
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                           14   2020) (unpublished disposition), thereby resolving that issue. While the issuance of the Order did

                                                                                           15   not automatically lift the stay in this case, in an abundance of caution, the Parties hereby stipulate

                                                                                           16   to vacate the dispositive motion deadline set by the Court’s October 7, 2019, Order, and stipulate

                                                                                           17   to extend the stay of litigation for ninety (90) days to allow additional time to finalize settlement.

                                                                                           18   …

                                                                                           19

                                                                                           20   …

                                                                                           21

                                                                                           22   …

                                                                                           23

                                                                                           24   …

                                                                                           25

                                                                                           26   …

                                                                                           27

                                                                                           28   …

                                                                                                                                                 -2-
                                                                                                Case 2:16-cv-00656-RFB-DJA Document 72 Filed 06/11/20 Page 3 of 3



                                                                                            1          The Parties further request the court set a deadline for filing a status report regarding the

                                                                                            2   settlement for ninety (90) days from entry of this Stipulation and Order. This request to stay is

                                                                                            3   being made in the interest of preserving judicial resources and, as set forth above, to allow

                                                                                            4   additional time to finalize settlement. The Parties reserve the right to move to lift the stay and

                                                                                            5   reinstate deadlines before the ninety (90) days if any of them choose to do so.

                                                                                            6
                                                                                                DATED this 5th day of June, 2020.                 DATED this 5th day of June, 2020.
                                                                                            7
                                                                                                KIM GILBERT EBRON                                 AKERMAN LLP
                                                                                            8
                                                                                                /s/ Jacqueline A. Gilbert                         /s/ Holly E. Walker
                                                                                            9   JACQUELINE A. GILBERT, ESQ.                       DARREN T. BRENNER, ESQ.
                                                                                                Nevada Bar No. 10593                              Nevada Bar No. 8386
                                                                                           10   7625 Dean Martin Drive, Suite 110                 HOLLY E. WALKER, ESQ.
                                                                                                Las Vegas, Nevada 89139                           Nevada Bar No. 14295
                                                                                           11   E-mail: jackie@kgelegal.com                       1635 Village Center Circle, Suite 200
                                                                                                Attorneys for SFR Investments Pool 1, LLC         Las Vegas, NV 89134
                                                                                           12                                                     E-mail: darren.brenner@akerman.com
                   7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                  E-mail: holly.walker@akerman.com
KIMGILBERT EBRON




                                                                                           13                                                     Attorneys for Bank of America, N.A.
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                           14
                                                                                                                                                  DATED this 5th day of June, 2020.
                                                                                           15
                                                                                                                                                  LIPSON NEILSON P.C.
                                                                                           16
                                                                                                                                                  /s/ Amber M. Williams
                                                                                           17                                                     J. WILLIAM EBERT, ESQ.
                                                                                                                                                  Nevada Bar No. 2697
                                                                                           18                                                     AMBER M. WILLIAMS, ESQ
                                                                                                                                                  Nevada Bar No. 12301
                                                                                           19                                                     9900 Covington Cross Drive, Suite 120
                                                                                                                                                  Las Vegas, Nevada 89144
                                                                                           20                                                     E-mail: bebert@lipsonneilson.com
                                                                                                                                                  E-mail: awilliams@lipsonneilson.com
                                                                                           21                                                     Attorneys for Madeira Canyon Homeowners
                                                                                                                                                  Association
                                                                                           22

                                                                                           23
                                                                                                                                             ORDER
                                                                                           24
                                                                                                                                                     IT IS SO ORDERED.
                                                                                           25
                                                                                                                                                    DATED: ________________
                                                                                                                                                  ________________________________
                                                                                           26                                                     RICHARD F. BOULWARE, II
                                                                                           27                                                     UNITED   STATES DISTRICT JUDGE
                                                                                                                                                    ________________________________
                                                                                                                                                    United Stated District Court Judge
                                                                                           28                                                      DATED this 11th day of June, 2020.


                                                                                                                                               -3-
